

116 S3865 IS: Paycheck Protection Program Second Chance Act
U.S. Senate
2020-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3865IN THE SENATE OF THE UNITED STATESJune 2, 2020Mr. Portman (for himself, Mr. Cardin, Mr. Lankford, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo provide for the treatment of certain criminal violations under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Second Chance Act.2.Treatment of certain criminal violations under the paycheck protection program(a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Treatment of certain criminal violations(i)Arrests or convictionsExcept as provided in clause (ii), an entity that is a business, organization, cooperative, or enterprise shall be an eligible recipient notwithstanding an arrest or conviction under Federal, State, or Tribal law of an owner of not less than 20 percent of the equity of the entity, unless the owner is incarcerated on the date on which the entity applies for a covered loan.(ii)Financial fraud or deceptionNotwithstanding clause (i), an entity that is a business, organization, cooperative, or enterprise may not receive a covered loan if, during the 5-year period preceding the date on which the entity applies for a covered loan, an owner of not less than 20 percent of the equity of the entity has been convicted of a felony of financial fraud or deception under Federal, State, or Tribal law. (iii)WaiverThe Administrator may waive the requirements under clause (ii)..(b)RulemakingNot later than 15 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall make necessary revisions to any rules of the Administration to carry out the amendment made by subsection (a).